DETAILED ACTION
This Office Action is in response to Amendment filed August 2, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 1 is objected to because of the following informalities: on lines 2-3, “which having” should be amended, because it is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

Claims 1 and 7-10 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Filikhin et al. (“Electronic and level statistics properties of Si/SiO2 quantum dots,” Physica E 42 (2010) pp. 1979–1983)
In the below prior art rejections, the limitations “inorganic coating” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art, because when the single semiconductor nanocrystal is embedded, deposited or implanted in an inorganic layer, at least a portion of the inorganic layer in contact with the single semiconductor nanocrystal would be the claimed inorganic coating with the remainder of the inorganic layer being a substrate or matrix for the quantum dot.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Also in the below prior art rejections, the claim limitation “inorganic coating” specifies an intended use or field of use, and is treated as non-limiting when a single semiconductor nanocrystal is embedded, deposited or implanted in an inorganic layer, a portion of the inorganic layer in contact with the single semiconductor nanocrystal would function as the claimed inorganic coating, since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1 and 7-10, Filikhin et al. disclose a quantum dot (Title and Abstract) comprising: a single semiconductor nanocrystal (Si QD) which having an outermost surface, an inorganic coating ((portion of) SiO2 surrounding Si QD) (Fig. 1 and 3. Small size QD) substantially covering and directly contacting the outermost surface of the semiconductor nanocrystal (Si QD), which is inherent when the spherical shaped Si nanocrystals are embedded in the SiO2 substrate as shown in the band diagram of Fig. 1, the inorganic coating comprising silicon dioxide and inherently less than 30% organic components, because Filikhin et al. do not disclose that the SiO2 substrate comprises any organic components (claim 1), the inorganic coating comprises inherently less than about 20% organic components (claim 7), inorganic coating comprises inherently less than about 10% organic components (claim 8), inherently less than about 5% organic components (claim 9), and inorganic coating comprises inherently less than about 1 % organic components (claim 10).
If Applicants can prove or show that it is not inherent that the inorganic coating disclosed by Filikhin et al. comprises the claimed amounts of organic components recited in claims 1 and 7-10, it would still have been obvious to one of ordinary skill in the art at the time the invention was made that the inorganic coating disclosed by Filikhin et al. can comprise the claimed amounts of organic components recited in claims 1 and 7-10, because (a) the SiO2 substrate disclosed by Filikhin et al. can be formed without using an organic component such as using source gases of silane (SiH4) and oxygen or thermally oxidizing a silicon substrate with no organic components, both of which processes have been commonly employed as processes to form SiO2, and (b) in this case, the resultant SiO2 substrate would have a (substantially) zero amount of organic components.

Claims 11-13, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Filikhin et al. (“Electronic and level statistics properties of Si/SiO2 quantum dots,” Physica E 42 (2010) pp. 1979–1983)  The teachings of Filikhin et al. are discussed above.
Regarding claims 11-13, Filikhin et al. differ from the claimed invention by not showing that the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 500 nm (claim 11), the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 100 nm (claim 12), and the 
Filikhin et al. further discloses that the semiconductor nanocrystals (Si QDs) comprise a particle size of less than or equal to 6 nm (first two lines of 3. Small size QD).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the semiconductor nanocrystal disclosed by Filikhin et al. can comprise a particle diameter in the claimed ranges, because (a) Applicants do not specifically claim how close to, for example, “1 nm” is “about 1 nm”, and so on, (b) the particle size disclosed by Filikhin et al. overlaps with the claimed ranges, and (c) the particle diameter should be controlled and optimized such that the semiconductor nanocrystals disclosed by Filikhin et al. can produce light having a desired wavelength.

Claims 1, 7-10, 14, 15 and 19 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dubrow (US 8,343,575)
Regarding claims 1 and 7-10, Dubrow discloses a quantum dot (500), because Applicants do not specifically claim what can constitute a “quantum dot”, and what it is made of, comprising: a single semiconductor nanocrystal (one of nanocrystals 508 in contact with barrier layer 512 on right hand side of Fig. 5) (col. 15, lines 11-15) which having an outermost surface, because (a) Applicants do not specifically claim that the quantum dot essentially consists of the single semiconductor nanocrystal as a semiconductor material, (b) the transitional phrase “comprising” does not preclude other semiconductor nanocrystals present in the quantum dot, and (c) therefore, the specifically claim or define what the phrase “substantially covering” refers to, and “substantially covering” does not necessarily require substantially contacting and can be interpreted to be “substantially surrounding”, and (b) the barrier layer 512 substantially covers the outermost semiconductor nanocrystal 508 that is in contact with it, the inorganic coating comprising silicon dioxide and inherently less than 30% organic components (claim 1), the inorganic coating comprises inherently less than about 20% organic components (claim 7), inorganic coating comprises inherently less than about 10% organic components (claim 8), inorganic coating comprises inherently less than about 5% organic components (claim 9), and inorganic coating comprises inherently less than about 1 % organic components (claim 10), because Dubrow discloses an atomic layer deposition or sputtering as a method for depositing the inorganic coating 512 (col. 15, lines 51-54), which inherently does not involve organic molecules as source or target materials.
If Applicants can prove or show that it is not inherent that the inorganic coating 512 disclosed by Dubrow comprises the claimed amounts of organic components recited in claims 1 and 7-10, it would still have been obvious to one of ordinary skill in the art at the time the invention was made that the inorganic coating disclosed by Dubrow can comprise the claimed amounts of organic components recited in claims 1 and 7-10, because the atomic layer deposition or sputtering method disclosed by 2 source for the atomic layer deposition and a highly pure SiO2 sputtering target for the sputtering, resulting in a (substantially) zero amount of organic components.
Regarding claims 14, 15 and 19, Dubrow further discloses that the semiconductor nanocrystal comprises a core nanocrystal (claim 14), the semiconductor nanocrystal comprises a core-shell nanocrystal (claim 15), and the nanocrystal comprises at least one Group II element and two or more different Group VI elements (Cd, Se and S) (claim 19).

Claims 11-13, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Dubrow (US 8,343,575)  The teachings of Dubrow are discussed above.
Regarding claims 11-13, Dubrow differs from the claimed invention by not showing that the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 500 nm (claim 11), the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 100 nm (claim 12), and the semiconductor nanocrystal comprises a particle diameter of from about 5 nm to about 15 nm (claim 13).
Dubrow further discloses that the semiconductor nanocrystals (508) comprise a particle size of 1 - 10 nm (col. 15, lines 15-16).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the semiconductor nanocrystal disclosed by Dubrow can comprise a particle diameter in the claimed ranges, because (a) Applicants do not specifically claim how close to, for example, “1 nm” is “about 1 nm”, and so on, (b) the .

Claims 1, 7-15 and 19, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Char et al. (US 2010/0140586) in view of Dubrow (US 8,343,575)
Regarding claims 1 and 7-10, Char et al. disclose a quantum dot (Fig. 2) comprising a single semiconductor nanocrystal (ABSTRACT, [0002] and [0003]) which has an outermost surface.
Char et al. differ from the claimed invention by not comprising an inorganic coating substantially covering and directly contacting the outermost surface of the semiconductor nanocrystal, the inorganic coating comprising silicon dioxide and less than 30% organic components (claim 1), wherein the inorganic coating comprises less than about 20% organic components (claim 7), inorganic coating comprises less than about 10% organic components (claim 8), inorganic coating comprises less than about 5% organic components (claim 9), and inorganic coating comprises less than about 1 % organic components (claim 10).
Dubrow discloses a quantum dot (500 or 508 in Fig. 5) (col. 15, lines 1-2 and 11-15), and an inorganic coating (512) comprising silicon dioxide (col. 15, lines 21-22 and 51-55) deposited by atomic layer deposition or sputtering.
Since both Char et al. and Dubrow teach a quantum dot, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the 
(A) In this case, the inorganic coating 512 disclosed by Dubrow formed on the outermost surface of the semiconductor nanocrystal disclosed by Char et al. would substantially cover and directly contact the outermost surface of the semiconductor nanocrystal disclosed by Char et al.
(B) Further in this case, the inorganic coating 512 disclosed by Dubrow would inherently comprise less than 30% organic components (claim 1), wherein the inorganic coating comprises less than about 20% organic components (claim 7), inorganic coating comprises less than about 10% organic components (claim 8), inorganic coating comprises less than about 5% organic components (claim 9), and inorganic coating comprises less than about 1 % organic components (claim 10), because the atomic layer deposition or sputtering disclosed by Dubrow does not include a source material comprising organic components.
(C) If Applicants can prove or show that it is not inherent that the inorganic coating 512 disclosed by Dubrow comprises the claimed amounts of organic 2 source for the atomic layer deposition and a highly pure SiO2 sputtering target for the sputtering, resulting in (substantially) zero organic components.
Regarding claims 11-13, Char et al. in view of Dubrow differ from the claimed invention by not showing that the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 500 nm (claim 11), the semiconductor nanocrystal comprises a particle diameter of from about 1 nm to about 100 nm (claim 12), and the semiconductor nanocrystal comprises a particle diameter of from about 5 nm to about 15 nm (claim 13).
Dubrow further discloses that the semiconductor nanocrystals (508) comprise a particle size of 1 - 10 nm (col. 15, lines 15-16).
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the semiconductor nanocrystal can comprise a particle diameter in the claimed ranges, because (a) Applicants do not specifically claim how close to, for example, “1 nm” is “about 1 nm”, and so on, (b) the particle size disclosed by Dubrow overlaps with the claimed ranges, and (c) the particle diameter should be controlled and optimized such that the semiconductor nanocrystals disclosed by Char et al. in view of Dubrow can produce light having a desired wavelength.
.

Response to Arguments
Applicants' arguments filed August 2, 2021 have been fully considered but they are not persuasive.
The Examiner notes that Applicants’ arguments in the REMARKS are based on the unduly narrow interpretation that the claimed quantum dot essentially consists of a single semiconductor nanocrystal as a semiconductor material, which is not the case due to the open-endedness of the transitional phrase “comprising”.
Applicants argue that “In contrast, Applicants’s [sic] claims are directed to discrete quantum dots, each having a central nanocrystal core and an inorganic layer”, and that “Unlike Dubrow which teaches a large microsphere comprising many nanocrystals, Applicants’ claimed invention is directed to individual quantum dots, each made up of a central nanocrystal and a surrounding inorganic layer.”  These arguments are not persuasive, because these arguments are based on importing claim limitations from the specification into the claim limitations, which is stipulated to be improper in MPEP 2111.01.  In other words, Applicants simply claim a quantum dot comprising a single semiconductor nanocrystal in the amended claim 1, and the quantum dot or single semiconductor nanocrystal can be one of many quantum dots or semiconductor nanocrystals disposed inside the inorganic coating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aimiya et al. (US 9,023,659)
Rennie (US 7,986,018)
Hahn (US 8,101,258)
Makihara et al. (US 7,768,032)
Yang et al. (US 7,358,101)
Lee et al. (US 6,819,845)
Vlahovic et al. (US 8,262,998)
Guo et al., “Energy transfer between colloidal semiconductor nanocrystals in an optical microcavity,” APPLIED PHYSICS LETTERS 89 (2006) 061104.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
/JAY C KIM/Primary Examiner, Art Unit 2815